Exhibit 10.1

 

PURCHASE AGREEMENT

 

This Purchase Agreement (this “Agreement”), dated as of October 7, 2014, is by
and between Smart Range Investments Limited, a company incorporated under the
laws of the British Virgin Islands (the “Purchaser”), and Solar Power, Inc., a
California corporation (the “Company”). Each of the Purchaser and the Company is
referred to herein each as a “Party”, and collectively as the “Parties”.

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Purchaser desire to provide for the issuance, sale
and purchase of certain number of shares of common stock of the Company, par
value US$0.0001 per share (the “Common Shares”), on the terms and conditions set
forth in this Agreement; and

 

WHEREAS, the Company and the Purchaser desire to make certain representations,
warranties, covenants and agreements in connection with the issuance, sale and
purchase of certain Common Shares and related transactions contemplated by this
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the Company and the
Purchaser agree as follows:

 

ARTICLE I

PURCHASE AND SALE

 

Section 1.1     Issuance, Sale and Purchase of Shares. Subject to the terms and
conditions of this Agreement, and in reliance upon the representations and
warranties set forth herein, the Company agrees to issue, sell and deliver to
the Purchaser, free and clear of any pledge, mortgage, security interest,
encumbrance, lien, charge, assessment, claim or restriction of any kind or
nature other than those imposed by the Articles of Incorporation and Bylaws of
the Company, and the Purchaser agrees to purchase from the Company, on the
Closing Date (as defined below), 21,739,500 Common Shares (the “Purchase
Shares”).

 

Section 1.2     Purchase Price. The Purchaser shall pay an aggregate purchase
price of US$30,000,510 (the “Purchase Price”) for the Purchase Shares.

 

Section 1.3     Closing.

 

(a)     Upon the terms and subject to the conditions of this Agreement, the
closing (the “Closing”) of the purchase and sale of the Purchase Shares shall
take place at a place determined by the Company at 9:00 A.M. New York time on or
prior to October 16, 2014 or at such other time or on such other date that is
agreed upon in writing by the Company and the Purchaser (the “Closing Date”).

 

(b)     At or before the Closing, the Purchaser shall deliver the Purchase Price
by wire transfer in immediately available funds to the Company’s bank account
designated by the Company in a written notice to the Purchaser. At the Closing,
the Purchaser shall deliver a certificate of a duly authorized officer of the
Purchaser certifying as to the matters set forth in Section 1.4(b).

 

 
 

--------------------------------------------------------------------------------

 

 

Section 1.4     Closing Conditions.

 

The obligations of the Company to issue and sell the Purchase Shares as
contemplated by this Agreement shall be subject to the satisfaction, on or
before the Closing, of each of the following conditions, provided that any of
which may be waived in writing by the Company in its sole discretion:

 

(a)     All corporate and other actions required to be taken by the Company in
connection with the issuance and sale of the Purchase Shares shall have been
completed and all corporate and other actions required to be taken by the
Purchaser in connection with the purchase of the Purchase Shares shall have been
completed.

 

(b)     The representations and warranties of the Purchaser contained in Section
2.2 of this Agreement shall have been true and correct as the date of this
Agreement and shall be true and correct in all material respects as of the
Closing; and the Purchaser shall have performed and complied with in all
material respects all, and not be in breach or default in any material respect
under any, agreements, covenants, conditions and obligations contained in this
Agreement that are required to be performed or complied with on or before the
Closing.

 

(c)     No governmental authority of competent jurisdiction shall have enacted,
issued, promulgated, enforced or entered any law (whether temporary, preliminary
or permanent) that is in effect and restrains, enjoins, prevents, prohibits or
otherwise makes illegal the consummation of, or materially and adversely alter,
the transactions contemplated by this Agreement or imposes any damages or
penalties that are substantial in relation to the Company; and no action, suit,
proceeding or investigation shall have been instituted by or before any
governmental authority of competent jurisdiction or threatened that seeks to
restrain, enjoin, prevent, prohibit or otherwise makes illegal the consummation
of, or materially and adversely alter, the transactions contemplated by this
Agreement or impose any damages or penalties that are substantial in relation to
the Company.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

Section 2.1     Representations and Warranties of the Company. The Company
hereby represents and warrants to the Purchaser, as of the date hereof and as of
the Closing, as follows:

 

(a)     Organization and Authority. Each of the Company and its subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, with the
requisite power and authority to own and use its properties and assets and to
carry on its business in all material respects as is currently conducted.
Neither the Company nor any of its subsidiaries is in material violation or
default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and its subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification, except to the extent that the
failure to be so qualified and in good standing would not adversely affect the
ability of the Company to carry out its obligations under, and to consummate the
transactions contemplated by, this Agreement or adversely affect the ability of
the Company and its subsidiaries to conduct the business as is currently
conducted.

 

 
2

--------------------------------------------------------------------------------

 

 

(b)     Due Issuance of the Purchase Shares. The Purchase Shares of such
Purchaser have been duly authorized and, when issued and delivered to the
Purchaser and paid for by the Purchaser pursuant to this Agreement, will be
validly issued, fully paid and non-assessable.

 

(c)     Noncontravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental entity or court to which the Company or any of its subsidiaries is
subject.

 

(d)     Filings, Consents and Approvals. Neither the execution and delivery by
the Company of this Agreement, nor the consummation by the Company of any of the
transactions contemplated hereby, nor the performance by the Company of this
Agreement in accordance with its terms requires the filing, consent, approval,
order or authorization of, or registration with, or the giving notice to, any
governmental or public body or authority, except such as have been obtained,
made, given or will be made promptly hereafter.

 

Section 2.2     Representations and Warranties of the Purchaser. The Purchaser
hereby represents and warrants to the Company as of the date hereof and as of
the Closing Date, as follows:

 

(a)     Due Formation. The Purchaser is a company duly incorporated as an
exempted company with limited liability, validly existing and in good standing
under the laws of the British Virgin Islands, with full power and authority to
own and operate and to carry on its business in the places and in the manner as
currently conducted.

 

(b)     Authority. The Purchaser has full power and authority to enter into,
execute and deliver this Agreement and each agreement, certificate, document and
instrument to be executed and delivered by it pursuant to this Agreement and to
perform its obligations hereunder. The execution and delivery by the Purchaser
of this Agreement and the performance by it of its obligations hereunder have
been duly authorized by all requisite actions on its part.

 

(c)     Valid Agreement. This Agreement has been duly executed and delivered by
the Purchaser and constitutes the legal, valid and binding obligation of the
Purchaser, enforceable against it in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally, and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

 
3

--------------------------------------------------------------------------------

 

 

(d)     Consents. Neither the execution and delivery by such Purchaser of this
Agreement nor the consummation by it of any of the transactions contemplated
hereby nor the performance by such Purchaser of this Agreement in accordance
with its terms requires the consent, approval, order or authorization of, or
registration with, or the giving of notice to, any governmental or public body
or authority or any third party, except as have been obtained, made or given.

 

(e)     No Conflict. Neither the execution and delivery by the Purchaser of this
Agreement, nor the consummation by it of any of the transactions contemplated
hereby, nor compliance by the Purchaser with any of the terms and conditions
hereof will contravene any existing agreement, federal, state, county or local
law, rule or regulation or any judgment, decree or order applicable to, or
binding upon, the Purchaser.

 

(f)      Status and Investment Intent.

 

(i)      Experience. The Purchaser has sufficient knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risks of its investment in the Purchase Shares. The Purchaser is capable of
bearing the economic risks of such investment, including a complete loss of its
investment.

 

(ii)     Purchase Entirely for Own Account. The Purchaser is acquiring the
Purchase Shares for investment for its own account for investment purposes only
and not with the view to, or with any intention of, resale, distribution or
other disposition thereof. The Purchaser does not have any direct or indirect
arrangement, or understanding with any other persons to distribute, or regarding
the distribution of the Purchase Shares in violation of the United States
Securities Act of 1933, as amended (the “Securities Act”) or other applicable
laws.

 

(iii)    Not U.S. person. Such Purchaser is not a “U.S. person” (as such term is
defined in Regulation S of the Securities Act) and is not purchasing the
Purchase Shares for the account or benefit of any “U.S. person”.

 

(iv)    Distribution Compliance Period. Such Purchaser acknowledges that all
offers and sales of the Purchase Shares before the end of the “distribution
compliance period” (as such term is defined in Regulation S of the Securities
Act) be made only in accordance with Regulation S of the Securities Act,
pursuant to registration of the securities under the Securities Act or pursuant
to an exemption therefrom.

 

(v)     Restrictive Legend. The Purchaser understands that the certificate
evidencing the Purchase Shares will bear a legend or other restriction
substantially to the following effect:

 

“THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”). NO SALE, PLEDGE, HYPOTHECATION, TRANSFER OR
OTHER DISPOSITION OF THESE SECURITIES MAY BE MADE UNLESS EITHER (A) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (B) PURSUANT TO
AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
IN EITHER CASE UPON THE RECEIPT OF AN OPINION OF U.S. COUNSEL.”

 

 
4

--------------------------------------------------------------------------------

 

 

(vi)     Information. The Purchaser has been furnished access to all materials
it has requested relating to the Company and its subsidiaries and other due
diligence information and documents and the Purchaser has been afforded the
opportunity to ask questions of and receive answers from representatives of the
Company concerning the foregoing, including the terms and conditions of this
Agreement. The Purchaser has consulted to the extent it deemed appropriate with
its own advisers as to the financial, tax, legal and related matters concerning
an investment in the Purchase Shares.

 

(vii)     No Broker. No broker, investment banker or other person is entitled to
any broker’s, finder’s or other similar fee or commission in connection with the
execution and delivery of this Agreement or the consummation of any of the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Purchaser.

 

(g)        Financing. The Purchaser has sufficient funds available to it to
purchase all of the Purchase Shares pursuant to this Agreement.

 

ARTICLE III

MISCELLANEOUS

 

Section 3.1     Lockup. Without the prior written consent of the Company, the
Purchaser shall not sell, give, assign, hypothecate, pledge, encumber, grant a
security interest in or otherwise dispose of, or suffer to exist (whether by
operation of law or otherwise) any encumbrance on, any of its Purchase Shares,
or any right, title or interest therein or thereto, prior to the date that is
three (3) months after the Closing Date.

 

Section 3.2     Survival of the Representations and Warranties. All
representations and warranties made by any Party shall survive for two years and
shall terminate and be without further force or effect on the second anniversary
of the Closing Date, except as to (i) any claims thereunder which have been
asserted in writing pursuant to Section 3.9 against the Party making such
representations and warranties on or prior to such second anniversary, and (ii)
the Company’s representations contained in Section 2.1(a), (b) and (c) hereof,
each of which shall survive indefinitely.

 

Section 3.3     Termination. This Agreement may be terminated, and the
transactions contemplated hereby may be abandoned at any time prior to Closing,
(i) by mutual agreement of the Parties, (ii) by the Company in the event that
the Closing has not occurred by the date three months after the date hereof.
Nothing in this Section 3.3 shall be deemed to release any Party from any
liability for any breach of this Agreement prior to the effective date of such
termination.

 

Section 3.4     Governing Law. This Agreement shall be governed and interpreted
in accordance with the laws of the State of New York without giving effect to
the conflicts of law principles thereof.

 

Section 3.5     Dispute Resolution. Any dispute, controversy or claim (each, a
“Dispute”) arising out of or relating to this Agreement, or the interpretation,
performance breach, termination, validity or invalidity thereof, shall be
referred to arbitration upon the demand of any Party to the dispute with notice
(the “Arbitration Notice”) to the other Party.

 

 
5

--------------------------------------------------------------------------------

 

 

(a)     The Dispute shall be settled in Hong Kong in a proceeding conducted in
English by one (1) arbitrator from the Hong Kong International Arbitration
Centre (the “HKIAC”) in accordance with the Hong Kong International Arbitration
Centre Administered Arbitration Rules (the “HKIAC Rules”) in force when the
Arbitration Notice is submitted in accordance with the HKIAC Rules.

 

(b)     Each party to the arbitration shall cooperate with each other party to
the arbitration in making full disclosure of and providing complete access to
all information and documents reasonably requested by such other party in
connection with such arbitral proceedings, subject only to any confidentiality
obligations binding on such party.

 

(c)     The award of the arbitral tribunal shall be final and binding upon the
parties thereto, and the prevailing party may apply to a court of competent
jurisdiction for enforcement of such award.

 

(d)     During the course of the arbitral tribunal's adjudication of the
Dispute, this Agreement shall continue to be performed except with respect to
the part in dispute and under adjudication.

 

Section 3.6     Amendment. This Agreement shall not be amended, changed or
modified, except by another agreement in writing executed by the Parties hereto.

 

Section 3.7     Binding Effect. This Agreement shall inure to the benefit of,
and be binding upon, each of the Parties and their respective heirs, successors
and permitted assigns.

 

Section 3.8     Assignment. Neither this Agreement nor any of the rights, duties
or obligations hereunder may be assigned by the Company or the Purchaser without
the express written consent of the other Party. Any purported assignment in
violation of the foregoing sentence shall be null and void.

 

Section 3.9     Notices. All notices, requests, demands, and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given on the date of actual delivery if delivered personally to
the Party to whom notice is to be given, on the date sent if sent by telecopier,
tested telex or prepaid telegram, on the next business day following delivery if
sent by courier or on the day of attempted delivery by postal service if mailed
by registered or certified mail, return receipt requested, postage paid, and
properly addressed as follows:

 

If to the Purchaser, at:

P.O. Box 957, Offshore Incorporations Centre, Road Town, Tortola, British Virgin
Islands    

If to the Company, at:

Solar Power, Inc. 

3400 Douglas Boulevard, Suite 285

Roseville, California

USA 

Fax: +1-916-771-3657 

 

Any Party may change its address for purposes of this Section 3.9 by giving the
other Party a written notice of the new address in the manner set forth above.

 

 
6

--------------------------------------------------------------------------------

 

 

Section 3.10     Entire Agreement. This Agreement constitutes the entire
understanding and agreement between the Parties hereto with respect to the
matters covered hereby, and all prior agreements and understandings, oral or in
writing, if any, between the Parties with respect to the matters covered hereby
are merged and superseded by this Agreement.

 

Section 3.11     Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the Parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

Section 3.12     Fees and Expenses. Except as otherwise provided in this
Agreement, each Party will be responsible for all of its own expenses incurred
in connection with the negotiation, preparation and execution of this Agreement.

 

Section 3.13     Public Announcements. The Purchaser shall not make, or cause to
be made, any press release or public announcement in respect of this Agreement
or the transactions contemplated by this Agreement or otherwise communicate with
any news media without the prior written consent of the Company unless otherwise
required by securities laws or other applicable law.

 

Section 3.14     Specific Performance. Each Party agrees that the other Party
would be irreparably damaged in the event any provision of this Agreement is not
performed in accordance with the terms hereof. Accordingly, each Party shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or equity.

 

Section 3.15     Headings. The headings of the various articles and sections of
this Agreement are inserted merely for the purpose of convenience and do not
expressly or by implication limit, define or extend the specific terms of the
section so designated.

 

Section 3.16     Execution in Counterparts. For the convenience of the Parties
and to facilitate execution, this Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

 
7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the day and year first above written.

 

 

 

 

Solar Power, Inc.

                                  By:

/s/ Min Xiahou

                Name: 

Min Xiahou

      Title: 

Chief Executive Officer

           

 

 

 
 

--------------------------------------------------------------------------------

 

 



 

Purchaser:

                Smart Range Investments Limited                                
  By: /s/ Andrew Huang                 Name:  Andrew Huang       Title: 
Director            



 